 616
 
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
359 NLRB No. 71
 
Lederach Electric, Inc. 
and
 
International Brothe
r-
hood of Electrical Workers, Local 380.  
Case 04

CA

037725
 
March 4, 2013
 
SUPPLEMENTAL DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
G
RIFFIN
 
AND 
B
LOCK
 
On September 10, 2012, Administrative Law Judge 
Earl E
. Shamwell, Jr. issued the attached supplemental 
decision.  The Respondent filed exceptions and a su
p-
porting brief, and the Acting General Counsel filed e
x-

x-
ceptions.  
 
The National Labor Relations Board 
has considered 
the decision and the record in light of the exceptions and 
briefs and 

 
fin
d-
ings,
1
 
and conclusions
2
 
and to adopt the recommended 
Order as modified
3
 
and set forth in full below.  
 
ORDER
 
The National La
bor Relations Board orders that the 
Respondent, Lederach Electric, Inc., Lederach, Pennsy
l-
vania, its officers, agents, successors, and assigns, shall 
make whole the individuals named below by paying 
them the amounts set forth opposite their names, plus 
int
erest computed in the manner prescribed in 
New Hor
i-
zons for the Retarded, 
283 NLRB 1173 (1987), co
m-
pounded daily as prescribed in 
Kentucky River Medical 
Center
, 356 NLRB 
6
 
(2010), minus tax withholdings 
required by Federal and State law.  
 
We also order th
e Respondent to file a report with the 
Social Security Administration allocating the backpay 
                                        
                  
 
1
 
The Respondent has excepted to some of the 

 
credibility
 

s-

credibility
 
resolutions unless the clear preponde
r-
ance of
 
all the relevant evidence convinces us that they are incorrect. 
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951). We have carefully examined the record and find no 
basis for reversing the findings.
 
2
 

s finding that discriminatees Jeffrey Wallace, 
Christopher Rocus, and Cameron Troxel would have continued to work 
for the Respondent through April 12, 2011, the backpay period claimed 
in the compliance specification, we do not rely on the 2011 salting 
agre
ement signed by discriminatees Wallace and Rocus, as the time 
period covered by that agreement occurred after the claimed backpay 

y-
sis of the language contained in that agreement.   
 
3
 
W

daily compound interest in accordance with 
Kentucky River Medical 
Center
, supra.
 
Consistent with our decision in 
Latino Express
, 
Inc.,
 
359 NLRB 518, 
520 (2012), we shall further modify the recomme
nded Order to require 
the Respondent to provide the Social Security Administration (SSA) 
r
e
porting remedy. 
 
awards to the appropriate calendar quarters for each ind
i-
vidual named below. 
 
 
Jeffrey Wallace
 
 
$28,645.03
 
Christopher Rocus
 
 
  
36,844.14
 
Cameron Troxel
 
 
  
40,059.
81
 
Christopher Breen
 
 
  
16,680.08
 
Total
 
 
 
            
$122,229.06
 
 
Margarita Navarro
-
Rivera, Esq., 
for the Acting General Cou
n-
sel.
 
Walter H. Flamm Jr., Esq. 
and
 
Robert J. Krandel, Esq. (Flamm 
Walton, PC), 
of Blue Bell, Pennsylvania, for the Respon
d-
ent.
 
SUP
PLEMENTAL
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
E
ARL 
E.
 
S
HAMWELL 
J
R
., Administrative Law Judge. This 
case was tried in Philadelphia, Pennsylvania, on May 22, 2012, 
based on a backpay specification and notice of hearing.
 
On the entire record,
1
 
including my observa
tion of the d
e-
meanor of the witnesses and considering the briefs of the pa
r-
ties, I would find and conclude as follows:
 
I
.
 
BACKGROUND AND THE P
ARTIES

 
STIPULATION
 
This proceeding is based on a compliance (backpay) specif
i-
cation issued by the Regional Direct
or for Region 9 of the N
a-
tional Labor Relations Board 
(the Board) 
initially on January 
19, 2012, and as amended on April 26, 2012.
 
By way of background on July 21, 2011, Administrative Law 
Judge Robert A. Giannasi issued a decision, inter alia, holding 
tha
t the Respondent unlawfully laid off employees  Jeffrey 
Wallace, Christopher Rocus, and Cameron Troxel because of 
their having engaged in protected activities in violation of Se
c-
tion 8(a)(3) and (1) of the National Labor Relations Act (the 
Act).  Judge Gia
nnasi also found that the Respondent unlawfu
l-
ly laid off another employee, Christopher Breen, because of his 
union activities and membership.
 
Notably, the Respondent did not file exceptions to the dec
i-
sion and, accordingly, the National Labor Relations Boa
rd (the 

 
As previously noted, on January 19, 2012, the Regional D
i-
rector issued the initial compliance specification to which the 
Respondent filed its answer.  The Regional Director filed an 
amende
d specification alleging, inter alia, that Wallace , Rocus, 
and Troxel were salts within the meaning of the Act as inte
r-
preted by  and on the authority of 
Oil Capital Sheet Metal
, 349 
NLRB 1348 (2007).  The Respondent thereupon filed its a
n-
swer to the amen
ded specification.
 
At the hearing the parties entered into a stipulation
2
 
which 
                                        
                  
 
1
 
Counsel for the Acting General Counsel filed her motion to correct 
transcript in the matter, copies of which were sent to the Respondent.  I 
have 
perused the transcript record and would agree that the proposed 
corrections correspond to my recollection of and notes taken during the 
hearing.  There has been no opposition to the motion, and I will grant 
the motion.
 
2
 
See Jt. Exh. 1.
 
  
 
 
 
 
LEDERACH ELECTRIC
,
 
INC
.
 
 
 
 
 
617
 
 
 
 
purported to narrow the outstanding issues on the amount of 
backpay, if any, that may be owed the four named persons pu
r-
suant to the make
-
whole remedies ordered by Judge Gianna

decision.  The stipulation provides as follows (in pertinent 
part):
 
 
3. (a) The Specification sets forth the amounts of backpay due 
to discriminates Chris Breen, Chris Rocus, Cameron Troxel 
and Jeff Wallace (discriminatees).
 
(b) In the Amendment, the 
Regional Director alleged that the 
backpay periods for the discriminatees ended on April 12, 
2011.
 
4. The sole issues to be litigated at the May 21, 2012,
3
 
co
m-
pliance hearing are:  (1) whether Rocus, Troxel, Wallace and 
Breen would have remained employed b
y Respondent during 

the meaning of 
Oil Capitol Sheet Metal, Inc.
, 351 NLRB 349 
(2007); 
Toering Electric Company
, 351 NLRB 225 (2007); 
and 
Tradesmen International, Inc.
, 351 NLRB 399 (2007).  
The A
cting Counsel for the Acting agrees that Rocus Troxel, 

-
cited case law.
 

m-

m-

 
salting objectives prior to that date 
would have caused the discriminatees to end their emplo
y-
ment with Respondent prior to April 12, 2011.
 
(b) Based on the defense set forth in paragraph 5(a) above, 
Respondent contends that the discriminatees are not ent
itled 
to receive backpay.
 
(c) The Acting General Counsel shall bear the burden of e
s-
tablishing that Rocus, Troxel, Wallace [and Breen if the A
d-
ministrative Law Judge finds that he is a salt] would not have 
ended their employment prior to April 12, 2011, du
e to the 

date.
 
(d) Respondent  bears the burden of proving that Breen is a 
salt.  The Acting General Counsel contends that Breen is not a 
salt.
 
6. Respondent agrees that it does not have an alt
ernative fo
r-
mula for calculating backpay, that the formula set forth in the 
Specification is reasonable and that if the Administrative Law 
Judge finds that Breen is not a salt and that Rocus, Troxel, 
Wallace and Breen would have remained employed during 
th
e backpay period alleged in the Specification, the amounts 
of backpay due to Breen, Rocus, Troxel and Wallace as set 
forth in Exhibits 2, 3, 4 and 5 of the Specification are acc
u-
rate.
 
7. Respondent agrees that the formula set forth in the Specif
i-
cation sha
ll be utilized by the Administrative Law Judge in 
deciding the amount of backpay due and owing to each di
s-

period ended before April 12, 2011
 
8. Respondent recognized the International Brotherhood 
of 
Electrical Workers Local 380 as the exclusive collective ba
r-
gaining representative of its employees on January 26, 2012.
 
                                        
                  
 
3
 
The hearing was o
riginally scheduled for May 21, but with the 
agreement of all parties the hearing was rescheduled for May 22.
 
II
.
 
THE ISSUES STATED
 
With the foregoing stipulations understood and agreed to by 
the parties and approved by me, the issues herein 
for resolution 
are as follows:
 
1.  Has the Acting General Counsel satisfied met her burden 
to show that the individual discriminatees asserted as salts 
would have remained employed by the Respondent for the 
backpay period set out in the compliance specific
ation, April 
12, 2011, and thereby are entitled to the specification backpay 
amounts?
 
2.  Has the Respondent meet its burden to show that one of 
the individual discriminatees is a salt in which case the burden 
shifts to the Acting General Counsel to show t
hat the discrim
i-
natee would have continued to work for the Respondent co
n-

 
III
.
 
LEGAL PRINCIPLES APP
LICABLE TO SALTING I
N THE 
COMPLIANCE SETTING
 
In the instant case, there is no dispute regarding reasonabl
e-
ness or th
e propriety of the compliance specification, its met
h-
odology, and/or calculations.  The essential issues for resol
u-
tion redound to a factual determination of the status of the  four 
individual discriminatees here, that is, whether they were 


individ
uals paid or unpaid who apply for work with a 
nonunion employee in furtherance of a salting campaign.  
Starcon, Inc. v. NLRB
, 176 F.3d 110, 112 (7th Cir. 2002); and 
whether those deemed salts would have remained employed 
with the Respondent for the period 
alleged in the specification. 
Salting is defined as the act of a trade union in sending in a 
union member or members to an unorganized jobsite to obtain 
employment and then organize the employees.  
Tualatin Ele
c-
tric
, 312 NLRB 129, 130 fn. 3 (1993), enfd. 8
4 F.3d 1202, 1203 
fn. 1 (9th Cir. 1996).
 
In 
Oil Capitol Sheet Metal
,
4
 
the Board held consistent with 
prior holdings that in a compliance proceeding, the General 
Counsel bears the burden of proving by a preponderance of 
evidence on the record as a whole the
 
reasonableness of the 
gross backpay amount claimed and the pertinent backpay per
i-
od.  However, in 
Oil Capitol
, the Board determined that in the 
case of salts, these employees were not entitled to the presum
p-
tion of indefinite employment until a valid offe
r of reinstat
e-
ment is made by the offending employer.  Rather, because of 
different considerations
5
 
applicable to salts, the Board held that 
in such cases the General Counsel has the burden not only of 
proving a reasonable gross backpay amount due but must
 
pr
e-
sent affirmative evidence that the salt/discriminatee, if hired, 
would have worked for the employer for the backpay period 
claimed in the compliance specification at issue.
 
The Board noted that the affirmative evidence supportive of 
the claimed pay per
iod for salts may include, but is not limited 

o-
                                        
                  
 
4
 
349 NLRB 1348 (2007).
 
5
 
For instance, the Board reasoned, inter alia, that salts, unlike no
r-
mal applicants for employment, often do not seek emp
loyment for an 
indefinite duration, that many salts remain or intend to remain with a 

achieved or abandoned.  
Oil Capitol
, supra at 1349.
 
 618
 
 
 
 
 
DECISIONS OF 
THE NATIONAL LABOR R
ELATIONS BOARD
 
 
raneous union policies and practices with respect to salting 
campaigns, specific plans for the targeted employer, instru
c-
tions or agreements between 
the salt/discriminatee and union 
concerning the anticipated duration of the (salting) assignment, 
and historical data regarding the duration of employment of the 
salt/discriminatee and other salts in similar salting campaigns.  
Id. at 1349.  Thus, in all c
ases irrespective of whether the 
salt/discriminatee is unlawfully refused employment or unla
w-
fully laid off or discharged, the Board applies this evidentiary 
requirement.
 
Notably, if the discriminatee is not determined to be a salt, 
the General Counsel may
 
rely on a presumption of indefinite 
employment, which in turn would require the employer to pr
o-
duce mitigating evidence that the discriminatee would not have 
worked for the entire backpay period as claimed.
 
IV
.
 
THE WITNESSES
 
A. The General Counsel Witness
es
 
Francis Clark
6
 
testified that he has been employed by the 
U
n
ion for about 32 years and for the last 9 he has been charged 
with membership development, which he described as an ou
t-
reach position that calls for organizing nonunion or open shops.  
Clark st
ated that one of his main functions is to try to get no
n-
union shops to recognize Local 380 and become contract sign
a-
tories.
 
Clark said that Local 380 currently  has about 850 members 
and that discriminatees Wallace, Troxel, and Rocus were and 
are currently
 
members, and that the three were solicited by him 
and agreed to apply for work at the Respondent.  He explained 
the process by which the three members began their emplo
y-
ment with Lederach Electric.
 
By way of background, Clark related that in early 2010, t
he 
Union had about 15 percent of its membership out of work, and 
by the spring the number increased to nearly 20 percent. 
Around this time, Clark said that he became aware the R
e-
spondent might be hiring and, as was his practice at the regular 
monthly membe
rship meetings, he encouraged Local 380 
members to apply for work there.
 
According to Clark, if a member indicates he wants to apply 
for work, at Lederach or any other nonunion shop, he has to 
come to the hall and is advised by him about the IBEW Comet 
Pro

n-
ing process and procedures.
 
Clark said that part of his job is to educate the prospective 
salt as to his obligations and responsibilities to minimize any 
liability to the Local or IBEW when he is wor
king as a salt in 
an open shop setting.  Clark also noted that when a member of 
one IBEW local works in the jurisdiction of another IBEW 

offending member which may result in financial penalties.
 
Accordingly, after the prospective salt/member receives his 



                                        
                  
 
6
 
Clark was also called as a witness by the Respondent
.   His co
m-
bined testimony is summarized herein.
 
And Agreem

7
  
Clark noted 

n-


exposure to un
fair labor practice charges.  Clark said he b
e-

develop his own organizing strategy; rather, he should simply 
do a good job and let Clark and the owner converse about co
n-
tracts.  In short, accordin
g to Clark, the agreements make the 
salt understand what his responsibility is to the local, to follow 
the direction of a person like himself as the membership off
i-
cial.
8
 
Clark said that these agreements, though worded differently, 
were intended to apprise
 
the salt of his duties and responsibil
i-
ties as a salt/employee but that the agreement is supplemented 

t-

that the employers start th
inking about an IBEW contract.  
Clark stated that he considers his supplemental instructions to 

 
Clark stated that while unemployed members must get his 
permission to apply for work at nonunion employers, he does
 
not in his view send them out to the employer.
9
  
Clark testified 
that he notifies them of the work opportunity and the members 
can elect to pursue unemployment; and if they do, he provides 
them the salt training and they must execute the agreement he 
desc

 
Turning to Wallace, Troxel, and Rocus, Clark stated that th
e-
se three members worked for the Respondent and signed as 

salting training, and each man received from him
 
supplemental 
instructions about how they were to conduct themselves on the 
job, and that they would only be employed at Lederach for as 
long as the owner, James Lederach, needed them,
10
 
and that his 
plan was to have the Company become a signatory to a reco
gn
i-
                                        
                  
 
7
 
Clark identified GC Exh. 2, a copy of the Salting Agreement in 
force and effect in 2010, and GC Exh. 3, a copy of the Conditional 
Waiver, etc. Agreement in force and effect in 2011.  Notably, in the 
first 


The two agreements are certainly distinguishable in wording, but in my 
view essentially serve the same purpose.  Accor
ding to Clark, the 
agreements were changed by the IBEW lawyers and he could not e
x-
plain why this was done.
 
8
 

as a response to my queries, since the agreement did not literally inco
r-
porate som
e of the purposes and understandings about which he was 
testifying.
 
9
 
Clark explained that he does not in his view actually require me
m-
bers to apply for work at nonunion shops, but he informs them of hiring 
opportunities at nonunion shops and, if they need
 
work, he asks them to 
participate in the salting progress.   He viewed their participation as 
voluntary.  (Tr. 25.)
 
10
 
Clark stated that he did not retain copies of the 2010 agreement 
(GC Exh. 2), but Wallace, Rocus, and Troxel each signed one in 2010.  
Cl
ark said that Rocus signed the 2011 agreement in August 2011 (see 
GC Exh. 4), as did Wallace (see GC Exh. 5).  Troxel did not sign a 
2011 waiver because he was working at a union contractor at the time 
the Respondent called him back to work.
 
  
 
 
 
 
LEDERACH ELECTRIC
,
 
INC
.
 
 
 
 
 
619
 
 
 
 
tion agreement. Clark volunteered that neither of the three were 
employed by anyone at the time they were employed by the 
Respondent.  Clark stated he would not send already employed 
members to seek employment at a contractor.
 
Clark acknowledged that he
 
had his eye on organizing 
Lederach Electric as early as 2005, when he learned of the 

then tried to introduce himself to James Lederach, the owner, 
for that purpose.  Clark stated, however, that 
he did not pursue 
Lederach aggressively and certainly did not engage in a salting 
effort at the time.
 
Clark noted that pursuant to his attempt to organize Lede
r-
ach, he filed a recognition petition with the Board on January 
17, 2012.
11
  
However, Clark said t
hat he withdrew the petition 
on January 31, 2012, because Lederach on January 26, 2012, 
had voluntarily agreed to recognize Local 380 as the collective
-
bargaining agent for its employees.
12
 
Regarding Christopher Breen, Clark testified that he was not 
a memb
er of Local 380, and he (Clark) had no involvement 

e-
cifically Breen was not a Local 380 salt.  Clark admitted that he 
became aware in May 2010 that Breen was employed by 
Lederach at a meeting where an
 
organizer for (IBEW) Local 
269, Steve Aldrich, informed him that Breen, a Local 269 
member, was working for Lederach.  Clark said that he asked 
Aldrich if he could speak with Breen about Lederach; for e
x-
ample, how he gained employment with Lederach, what 
pr
o-
jects the Co
m
pany had, the Glenside Elementary School project 

 
Clark stated that he did not immediately speak with Breen 
but did so later and basically advised Breen to do a good job 
and if anything
 
comes up on the job to contact him, specifically 
if there was any interest in the IBEW.  Clark stated that while 
Breen was not working (as a salt) for Local 380, he was rece
p-

Breen was not fol
lowing his organizing agenda or instructions 
pertinent thereto.  According to Clark, Breen was merely doing 
his job at Lederach.
 
Jeffrey Wallace testified that he went to work at Lederach 
Electric in August 2010.  He explained how this came about.
 
Wallace 
said that he discovered that the Company was hiring 
at one of the Local 380 monthly meetings given by Francis 
Clark, who said there were job opportunities at a couple of 
elementary school projects and the jobs paid prevailing wages.  
Wallace testified that
 
he was unemployed at the time, having 
been laid off a previous job in April (2010) and since he had 
two children to support, he needed work.  Accordingly, Wa
l-
lace said that he applied for a job at Lederach in May 2010, and 
was hired in August 2010.  Walla
ce stated that it was his inte
n-
tion to work for Lederach until he was no longer needed or 
until the job was completed.
 
Wallace noted that Clark showed him a salting video in the 
                                        
                  
 
11
 
Clark identi
fied GC Exh. 6, a copy of the petition he filed with the 
Board.
 
12
 
See GC Exh. 7, a copy of the letter dated January 26, 2012, from 


gion 4.
 
(IBEW) Comet class and discussed with him the (waiver) form, 
which he (Wallace
) signed.
13
  
Wallace recalled that his conve
r-
sations with Clark took place in his office and that Clark simply 
told him to go out to work and do a good job for them (Lede
r-
ach); and talk (to the employees) about the IBEW after hours.  
Wallace said that Clark
 
did not mention how long he (Wallace) 
would be working at Lederach.
 
Wallace also recalled his interview with the owner, Jim 
Lederach.  According to Wallace, Lederach told him that he 
was first to report to a school project, Nash, and he later 
worked there
; but Lederach said that he had other projects 
where he would work.  According to Wallace, Lederach speci
f-
ically mentioned a school project in Glenside.
 
Wallace also recalled a conversation with Jim Lederach 
while he was working at the Nash jobsite.  Accor
ding to Wa
l-
lace, Lederach praised their (meaning the Local 380 emplo
y-
ees) work and said as long as we did a good job, he had no 
intentions of laying them off and even had other jobs in store 
for them.
 
Wallace stated that he also signed a salting agreement 
with 
Local 380 in 2011,
14
 
and like the one he signed in August 2010, 
it was required when union members work for nonunion co
n-
tractors so that the Union is aware of what company he was 

15
 
Wallace stated th
at had he not been laid off, he fully inten
d-
ed to work for the Respondent until the jobs were finished or 
his was completed.  Wallace said that he never worked at the 
Glenside project, but heard about it from other coworkers, and 
that Jim Lederach never sa
id to him (or the others) that he was 
going to lay him (them) off or ever had plans to do so.
 
Wallace stated that he never was threatened or promised an
y-
thing by the Union to sign the agreements, but that he needed 
work so he signed them.  According to Wal
lace, Clark merely 
told him to do a good job, and in reliance on Clark and his sal
t-

n-
ing Local 380 during off hours, during breaks, or at the end of 
the workday.
 
Cameron Troxel testified that he ha
s been a member of Local 
380 for about 10 years. Troxel said that he learned that Lede
r-
ach, a nonunion contractor, was or may be hiring from Clark at 
the union hall on the last Friday in April 2010 as he was signing 

-
of
-
work list.  According
 
to Troxel, 
 
Clark told him that there may be a need for manpower and 
                                        
                  
 
13
 

on August 5, 2010.
 
14
 
Wallace identified GC Exh. 5, a copy of the Conditional Waiver, 
etc. Agreement he signed on August 1, 2011, before starting work once 
more with the Respondent.  
Wallace stated that he mistakenly signed 

Lederach Electric.
 
15
 
Wallace said that unless he signed the agreement, he could lose his 
family health benefits due him as a union member, a very
 
important 
matter for him since he had been a union member for 14 years and had 
never worked for nonunion employers, except Lederach, and none 
since being laid off by Lederach Electric.  According to Wallace, with 
the agreement, the Union paid his health b
enefits.
 
 620
 
 
 
 
 
DECISIONS OF 
THE NATIONAL LABOR R
ELATIONS BOARD
 
 
provided him a waiver agreement.
16
 
Troxel recalled that on the very day he signed the waiver he 
and Clark discussed his anticipated role at Lederach and Local 

was employed there.  According 
toTroxel, Clark said that Local 380 had pursued Lederach for a 
contract for some time and he wanted to sign the Company.  
Clark said that he wanted him (and the other 380 members) to 
do a good job to show (Jim) Lederach what 
they were capable 
of and try to get him to sign an agreement.  According t
o-
Troxel, Clark said that we would work there as long as we were 
needed.
 
Troxel said that he worked at the General Nash Elementary 
School job, where Frank Slover (the foreman) one day
 
(August 
25, 2010) told him that when the General Nash job ended, he 
would be transferred to the Glenside School job.  Troxel r
e-
called that he had a second conversation with Slover who r
e-
peated the earlier conversation about his being transferred to 
Glensi
de, but also hinted that he should leave Local 380 and 
work for Lederach.
 
Troxel stated that it was his intention to work for Lederach 
as long as there was work.  He related that while working for 
Lederach, he received a job offer from another nonunion e
m-
p
loyer but declined the offer.
17
 
Troxel recalled that when he signed the waiver in 2010, he 
was on the Local 380 out
-
of
-
work list and was supporting his 
two children.
 
Christopher (Chris) Rocus testified that he has been a me
m-
ber of Local 380 for about 31 yea
rs, and is the father of a (d
e-
pendent) child.
 
Rocus said that in 2010, he was out of work and looking for 
employment when he saw a listing for Lederach in the tel
e-
phone book.  Rocus explained that at the time he was going to 
apply for an extension of his u
nemployment benefits and was 
told by the State unemployment clerk that he needed to make 
job searches.  Rocus said that he told the clerk that he could not 
apply to nonunion contractors because his local prohibited this.  
According to Rocus, the clerk said
 
that he had to apply for 
work even at nonunion contractors.
 
Rocus said that having found out about Lederach Electric, 
that it was nonunion, he went to the hall and spoke to Clark 
about working for them.  According to Rocus, Clark told him 
that if he wante
d to work for Lederach, he would have to sign a 
waiver.
 
Rocus said that he had been out of work for 6 months and 
had been signed up on the Local 380 out
-
of
-
work list

he was 
around number 100

so he signed the waiver.
18
  
Rocus said 
                                        
                  
 
16
 
Troxel said that he did not possess a copy of the agreement, but 
shown GC Exh. 2

the 2010 Salting Agreement

identified it as one 
identical to the one he signed.  Troxel noted that he did not sign such an 
agreement in 2011 because when Lederach c
alled him back to work, he 
was already employed with another company.  Troxel said that he 

 
17
 
Troxel acknowledged having worked for nonunion contractors in 
2001 or 2002 and even worked for one just prior to and just a
fter wor
k-
ing for Lederach.  Troxel noted that except for Lederach Electric, he 
has never worked as a salt for the Union.
 
18
 
Rocus said that he no longer possessed a copy of the waiver, but 
identified the Salting Agreement (GC Exh. 2) signed by Wallace as 
that he signed the waiver b
ecause he was running out of money 
and needed more funds than that provided by the unemplo
y-
ment program.
 
In any case, Rocus said that when hired by Lederach, he had 
every intention of working there as long as there was work.  
Rocus could not recall Jim Led
erach ever saying how long he 
was going to work while he was working at the Nash Eleme
n-
tary project.
 
Rocus did recall a couple of conversations with Lederach 
Foremen Lee (LNU), Frank Slover, and Darren (LNU) about 
the Glenside School project.  In regard to
 
the Slover convers
a-
tion, Rocus said Slover said that the Company would need men 
for the Glenside project which had to be completed before the 
next school year and asked Rocus if he were interested. Rocus 
said that he responded in the affirmative.
 
In refer
ence to the conversation with Lee, Rocus said that he 
happened to be working at the Nash School project for Lee on a 
Friday and Lee said that he (Rocus) might be transferred to 
Glenside the next Monday.  However, by the end of the day, 
Rocus said that he w
as told he was not going to that job, that 
more work was needed at the Nash School project, and to r
e-
turn there on Monday.  Rocus recalled that his conversation 

job at Glenside that had to be com
pleted by the next school 
year.  Rocus said that his conversations with Darren, Lee, and 
Slover took place at various times during his time with Lede
r-
ach; and they seemingly liked his work.
 
Rocus said that he also had a conversation with Jim Lede
r-
ach about
 
Glenside.  According to Rocus, Lederach asked him 
if he (Rocus) would like to stay (employed) with him; he had 
work for him.  Rocus noted that he was unsure whether Lede
r-
ach specifically identified Glenside as the specific job, but the 
conversation took p
lace roughly 3 weeks into his e
m
ployment 
at Lederach in 2010, around the time he was conver
s
ing with 
the aforementioned foremen about Glenside.
 
Rocus related that after working for Lederach for a time, he 
spoke to Clark about organizing employees at Ledera
ch, but 
Clark never said anything about how long he would be working 
at the site and organizing the employees there.  Rocus recalled 
that Clark instructed him that if anyone (at the jobsite) had 
questions to speak to them off the clock or refer them direct
ly 
to him so that he could give better details.
 
Rocus said that he and Clark did not discuss how other Local 
380 members might be interacting with the employees at 
Lederach; he only conversed with Clark about how he (Rocus) 
was doing.  Rocus also said that
 
Clark never discussed with 
him what would happen if Lederach recognized the Union or 
what his employment relationship with Lederach would be in 
such an event.
 
Gary Siter testified that he is currently employed by Local 
380 as its business representative/r
eferral agent, a position he 
has held for about 3 years although he has been an electr
i-
cian/Local 380 member for 38 years.
 
                                        
                                        
            
 
id
entical to the one he signed in 2010.  Rocus also stated that he 
worked for Lederach in 2011 and signed a waiver agreement at the 
time.  (See GC Exh. 4, a copy of the Conditional Waiver, etc. Agre
e-
ment Rocus signed on August 1, 2011.)
 
  
 
 
 
 
LEDERACH ELECTRIC
,
 
INC
.
 
 
 
 
 
621
 
 
 
 
Siter explained that in his capacity as referral agent, he is r
e-

-
of
-
work list.  Accor
d-
ing to
 
Siter, he assigns the out
-
of
-
work members a number, 
basically in the order they come in to sign up.  When the me
m-
ber obtains work, his name comes off the list and the next 
member in line moves up.
 
Siter produced at the hearing a copy of his out
-
of
-
work li
st 
covering 2010 and explained that Jeff Wallace signed the out
-
of
-
work list on April 12 and was assigned initially number 156; 
Chris Rocus also signed on April 12 and was initially 157, and 
Cameron Troxel signed on May 3 and was initially assigned 
202.
19
 
A
ccording to Siter, when he assigns a number to a member it 
means that is where he is numerically in the out
-
of
-
work queue.  
So, for instance, where Wallace was assigned number 156, 
there were 155 members ahead of him; and Rocus had 156 
members ahead of him
, and so on for each member.  Siter noted 
that because Wallace, Rocus, and Troxel were designated 

-
of
-
work list 
and would move up as other members ahead of them got work.
 
Siter volunteered that in his est
imate at the time

April 
2010

Rocus at number 157 would have taken 7
-
1/2 to 8 
months to be referred out for work, and the same could be said 
for Wallace at 156.
 
Siter stated that he used his out
-
of work list to compose a 

ed May 21, 2012, in 
which he stated the following:
 
 
Cameron Troxel was laid off May 3, 2010 and signed the out 
of work list.  His position at that time was #202.  He was then 
referred out to work on December 14, 2010.
 
 
Jeff Wallace was laid off April 12, 2
010 and signed the out of 
work list.  His position at that time was #157.  He was then r
e-
ferred out to work again on November 30, 2010.
 
 
Chris Rocus was laid off April 12, 2010, signed the out of 
work list.  His position at that time was #156.  He was then
 
r
e-
ferred out to work again on November 15, 2010.
 
 

 
Christopher Breen testified that he has been a member of 
IBEW Local 269 for about 17 years.  Breen stated that around 
the end of 2009, about December 24, he was laid off from a 
large 2
-
year project that employed a good number of his fellow 
Local 269 members.  Breen said that he is a father of five chi
l-
dren who live with him.
 
Breen recalled that around the time of his layoff, a personal 
friend working at a local school district kn
ew he was out of 
work and informed him that Lederach Electric was hiring. 
Breen said that he applied at Lederach in January 2010, and 
                                        
                  
 
19
 
See GC Exh. 9, a co

-
of
-
work list covering in part 

Siter noted that he does not include the year on the list because it b
e-
lieved that the members will be assigned work in less than a year.
  
Siter 

by his name; but he insisted that the year is not usually included b
e-

appears nowhere on the list.]
 
was interviewed by Jim Lederach the same day.  According to 
Breen, Lederach told him that he was not hiring then but would
 
keep him in mind. Breen related that Lederach called him in 
April 2010 at his home and asked if he were still interested in 
working for him.  Breen said he told Lederach he was; Lede
r-
ach called him in July 2010 and hired him on July 9, 2010.
 
Breen stated 
that he told his union representative, Steve A
l-
drich, that he was going to work for Lederach Electric, but only 
after he had been hired, and that the Company was paying a 
prevailing wage.  Breen said that he informed Aldrich of his 
hiring so that he could 

-
of
-
work list.  Breen stated that Aldrich had not told him that 
Lederach Electric was hiring and, in fact, he (Breen) never told 
anyone at Local 269 that he was going to apply for work at 
Lederach.
 
Queried about salting, Bree
n testified that he has never r
e-
ceived salt training from Local 269, or the IBEW.  Breen 
acknowledged that prior to 2010, he worked for nonunion co
n-
tractors but was never told by any IBEW officials that he had 
violated any constitutional provision.  Breen 
said that he had 
informed his local that he was working for nonunion contra
c-
tors, but had never been penalized.  Breen went on to say that 
he was unaware of any Local 269 policy governing union 
members working for nonunion contractors but, in point of fact
, 
he had never sought work with a nonunion contractor as a salt 
and that included his application for and time working at 
Lederach Electric.  Breen stated that no one from Local 269 
ever asked him to try to organize Lederach Electric and, in fact, 
he was n
ot aware that Local 269 had ever tried to organize the 
Company.  Breen stated that he has never signed a salting 
agreement.  (Tr. 128.)
 
Breen recalled several conversations with Jim Lederach after 
the initial ones leading to his being hired, on which occas
ions 
Lederach told him that the Company would be swamped with 
work and mentioned a couple of jobs.  Breen said after he was 

coming up; he was hiring daily and even calling old employees 
back to wor
k in order to man the projects.  Breen recalled 
speaking with Frank Slover, the Glenside project manager, who 
also repeated what Jim Lederach had said about the availability 
of work.
 
Breen testified that it was his intention to work at Lederach 

by which he meant until the work ended or the job 
was completed because the pay

prevailing wage

was good 
and he had to feed his family.  However, Breen stated that one 
day in spite of the talk and appearance of needed work, he was 
told that he was to be la
id off.  According to Breen, Slover 
simply told him this was the way it is, but agreed that Breen 
had done outstanding work.  Breen said another foreman, Chris 
Premaza, told him the same and said that this (the layoff) was 
not his idea. Breen recalled that
 
at the time he was laid off, the 
Glenside job was only in its early stages.
 
Breen recalled that while he was employed at Lederach he 
met Francis Clark for the first time, and Clark told him that he 
was trying to organize the Company; but that Clark did no
t ask 
him for any specific aid in the effort.  Breen recalled that Clark 
asked him when and how he happened to be hired, whom had 
he spoken to, and how many employees were on the job.  Breen 
 622
 
 
 
 
 
DECISIONS OF 
THE NATIONAL LABOR R
ELATIONS BOARD
 
 
stated that he volunteered his responses to Clark, but did not 
of

 
Breen said that while he does promote the Union

he has 
worn IBEW T
-
shirts on projects

he is respectful of his 
coworkers and will only answer questions about the Union after 
hours.  However, Breen te
stified that he did not discuss the 
Union on the Lederach job.
 
Breen said that there were Local 380 members working at 
Lederach in 2010, but he (did not speak with them and, in fact, 
only came to know them when the matter was in court (the 
NLRB unfair labo
r practice hearing)
)
.
 
Breen recalled that Clark told him to do the best he could on 
the Lederach job to show the Company what he could do.  
Breen noted that he once wore an IBEW shirt  to work at 

da

20
 
and that having never been trained in salting, he did not 
know that this was or could be a part of a salting effort on a 
nonunion job.
 
Queried about his practice of keeping a daily log, Breen said 

 
works.  
The journal tracks his time, those with whom he worked, and 
what he did on the job.  Breen identified a similar book that he 
kept for his time at Lederach.
21
  
Breen stated his keeping of 
these books have nothing to do with salting, although he does
 
make note

sometimes extensively recorded

of conversations 
he had on the job.  Breen said he keeps these journals for union 
and nonunion jobs.
 
V
.
 
CONTENTIONS OF THE P
ARTIES
 

f-
forts to organize Lede
rach Electric had paid off with the Co
m-

the salting campaign could be said to be terminated as its obje
c-
tive had been attained.  That there is no collective
-
bargaining 
agreement in place in my vie
w is not really relevant to the i
n-
quiry here.  The question is whether the three salts

and there 
is no dispute that Wallace, Rocus, and Troxel were such

would, as claimed in the specification, be working at Lederach 
until April 12, 2011

but for the unlawfu
l actions of the R
e-
spondent.
 
The Acting General Counsel first contends that the testimony 
of its witnesses, namely Clark, Siter, Wallace, Troxel, and R
o-
cus was uncontroverted and should be credited, and that their 
individual testimony established that the 
three salts would have 
remained employed during the backpay period as alleged in the 
specification.  She notes that the specification does not reflect 
the presumption of indefinite employment the Board rejects for 
salts.  Rather, the backpay period as cont
ained in the specific
a-
tion is limited to April 12, 2011, a reasonable and supportable 
date the three would have been laid off from the Glenside El
e-
mentary School project.
 
The Acting General Counsel contends further that the ind
i-
                                        
                  
 
20
 
I took this
 

have his laundry chores up to date and wore the shirt because it was the 
only apparel available that day.
 
21
 
Breen identified R. Exh. 4, a copy of his Lederach journal that was 
subpoenaed by the Respondent.
  
The journal was not received in ev
i-
dence.
 
vidual personal circumstance
s of the three salt discriminatees 
indicate, as they testified, that they would have continued to 
work for the Respondent until the April 12 layoff at Glenside.  
She submits that each man was unemployed at the time of his 
application and hiring and had bee
n so for a substantial period, 
and had additional compelling reasons

family support or me
d-
ical insurance

to continue their employment with the R
e-
spondent for (as they collectively intended) as long as there was 
work or the job completed.  Each man testifie
d he had no inte
n-
tions of quitting and essentially all would even be still working 
for the good prevailing wages they received, had they not been 
unlawfully laid off.
 
The Acting General Counsel also notes that the unrebutted 
testimony of the three discrimi
natees about the various conve
r-

emen 
but also the owner, James Jim
 
Lederach, further informs the 
record here that they would have continued working with the 
Respondent and that the Glenside job was a re
alistic project in 
the offing for them.
 
Moreover, based on the again unrebutted testimony of the 

standing on the out
-
of
-
work list they would not have been r
e-
ferred out for about a half of 
a year or more.  Also, when one 
considers the economy at the time, the outlook for work for 
out
-
of
-
work Local 380 members was rather bleak.  These 
things taken together clearly support the proposition that the 
three would have stayed with the Respondent un
til at least 
April 12, 2011, the end of the backpay period as alleged in the 
specification.
 
The Acting General Counsel also points to paragraph g of 
the 2010 Salting Agreement signed by the three which she 
maintains clearly indicates that the salt, even wh
ere the orga
n-
i
z
ing effort has concluded, may remain a regular employee of 
the contractor.  Moreover, according to the unrebutted testim
o-

would work for the Respondent as long as they were needed
.  
The Acting General Counsel notes that here the Union did not 
achieve its goal of securing a recognition agreement until Jan
u-
ary 2012, months after the ending of the backpay period in the 
specification.
 
The Acting General Counsel asserts that she has mor
e than 
adequately met her burden, and notes that the Respondent o
f-
fered no evidence to the contrary. Accordingly, the three salts 
are entitled to the backpay amounts set forth for each in the 
specification.
 
Turning to Breen, the Acting General Counsel esse
ntially a
s-
serts that he was not a salt, but specifically was there no cred
i-
ble evidence adduced by the Respondent that he was engaging 
in a salting effort under the auspices of Local 380, the only 
local on this record that had a salting campaign ongoing wi
th 
the Respondent.
 
The Acting General Counsel notes further that Breen found 
out about hiring at Lederach Electric through a friend

not 
Clark or any union official

and applied on his own with the 
Company, not even informing his local (IBEW 269) of his i
n-
te
ntions.
 
The Acting General Counsel contends that Breen testified 
credibly about his involvement with Clark after he was hired, 
  
 
 
 
 
LEDERACH ELECTRIC
,
 
INC
.
 
 
 
 
 
623
 
 
 
 
and specifically when he said that he rendered no intentional 

sub

e-
ment between him and either Local 380 or 269.  According to 
Clark, such an agreement was obligatory for any of his me
m-
bers applying for work at a nonunion contractor.  Moreover, the 
Local 380 record
s do not list Breen as a salt as was the situation 
with Wallace, Troxel, and Rocus.
 
The Acting General Counsel contends that Breen did not 
seek or obtain employment at the behest of his union

here 
IBEW Local 269


Led
erach Electric; and further, clearly he was not sent to the 
Co
m
pany by Local 380 to obtain employment to organize the 
Co
m

that the Respondent, who called Breen as its witness, did not 
meet its burden to 
show that Breen was a salt within the mea
n-
ing of the pertinent Board authorities.  Accordingly, she co
n-
tends that Breen is entitled to the backpay amounts as set out in 
the pert
i
nent section of the specification.
 
The Respondent contends that the Acting Gen
eral Counsel 
failed to meet her burden of providing affirmative evidence 
establishing that the three admitted salts would have remained 
employed with it for the duration of the backpay period alleged 
in the specification.
 
The Respondent rests its argument 
on essentially two 
grounds, (1) paragraph 8 of the 2011 Salt Agreement and (2) 

m-
stances.
 
With regard to its first ground, the Respondent notes that the 
2011 Salting Agreement, in contradistinction 
to the 2010 ve
r-

o-

and of itself affirmatively evinces the specific and limited dur
a-
tion of employment by the salt with a designated e
mployer.
 
The Respondent further notes that paragraph 8 (in pertinent 
part) provides the following instruction to the salt:
 
 
. . . Failure to immediately sever employment with Employer 
after receiving such notice shall result in charges being 
brought agains
t Temporary Organizer for violation of IBEW 
Constitution Article 25, Section 1(f) and any other applicable 
article.
 
 

salting campaign and the (2011) Salting Agreement was for 
employees to be tempora
ry organizers until the Company re
c-
ognized the Union, and this would end the salting campaign.  
More importantly to the point, the Respondent argues that per 
their agreement, the salts were to terminate their employment 
with the Employer or face charges fr
om the IBEW.  Thus, the 
Respondent contends this provision in the salt agreement pr
o-
vides affirmative evidence that Wallace, Rocus, and Troxel 
would not have remained employed through the entire backpay 
period.  More specifically, once Lederach recognized 
Local 
380, the salt campaign objective was achieved.
 

y-
ment system

its out
-
of
-
work list

also indicates that the salts 
were considered temporary workers, but ones with certain 
priv
i
leges.  The Respondent n
otes that the salts never lose their 
place on the out
-
of work queue, even when they were working.  


that the nature of salting wo
rk was highly temporary.  For these 
reasons, the Respondent argues that the salts did not intend to 
stay employed with Lederach after Lederach recognized the 
Union and, more specifically, through the backpay period a
l-
leged in the specification.
 
As to the A

Oil 
Capitol
 

the Respondent contends that this burden was not met.  The 
Respondent notes that the salts stated that essentially they 
needed to work either becau
se of family obligations or they 
were running out of money.  The Respondent asserts that this 
kind of testimony by itself cannot affirmatively show that the 
salt/discriminatee would have continued working at Lederach.
 
The Respondent further notes that at l
east one discriminatee, 
Troxel, was aware of other ongoing salting campaigns by Local 
380, but he was not aware of any Local 380 members actually 
going to work at some of the nonunion contractors in question.  
The Respondent argues that if the salts were s
olely interested in 
keeping their jobs because of their personal needs (circu
m-
stances), more unemployed members of Local 380 would have 
been sent to these other campaigns. The Respondent contends 
that since the Lederach campaign was a concerted salt ca
m-
pai
gn for organization of the employees there, Wallace, Troxel, 

e-

m-

Acting General 
Counsel cannot meet her 
Oil Capitol
 
burden 
just by showing the subjective testimony of the three salts that 
they would have remained employed by Lederach.
 
As to Breen, the Respondent contends that he meets the def
i-
nition of a salt as set out in 
Oil Capitol

that is an individual 
paid or unpaid who applies for work with a nonunion employer 
in furtherance of a salting campaign.
 
The Respondent asserts that just as Clark spoke with Wa
l-

and to go out an
d do a good job at Lederach, Clark spoke in 
similar fashion with Breen once he learned of his employment 
at the Company.  Essentially, the Respondent contends that 
their communications and the general relationship Clark formed 
with Breen was identical to t
hat of the formal salting arrang
e-
ment Clark had with the Local 380 salts; and further, the obje
c-
tive was the same

the organization of Lederach through the 
salting methodology and process.
 
The Respondent submits that although Breen claimed that he 
had no fo
rmal organizing training, especially in salt training, 
his behavior on the job, that included keeping a journal for 
every job he worked on and communicating with union orga
n-
izers like Clark, made him for all intents and purposes a salt.  
Breen, the Respond
ent asserts, acted in furtherance of and pa
r-
ticipated in the Local 380 salting campaign and therefore was a 
salt.  Since the Acting General Counsel failed to show othe
r
 
 624
 
 
 
 
 
DECISIONS OF 
THE NATIONAL LABOR R
ELATIONS BOARD
 
 
wise, Breen is not entitled to the amount allegedly due him in 
the specification.
22
 
Dis
cussion a
nd Conclusions
 
We start with certain inarguable tenets of Board law regar
d-

treatment of affected employees

here discriminates Wallace, 
Troxel, Rocus, and Breen.
 
Generally, where an unfai
r labor practice has been found, 
some backpay is presumptively owed by the offending emplo
y-
er in a backpay proceeding.  
La Favorita, Inc.
, 313 NLRB 902 
(1994), enfd. 48 F.3d 1231 (10th Cir. 1005).
 

am
ount of backpay due, that is, what amount the employee 

The General Counsel, in demonstrating gross amounts owed, 
need not show an exact amount, an approximate amount is 
sufficient.  
Laborers Loca
l 158 (Worthy Bros.)
, 301 NLRB 35 
(1991).  Thus, it is well established that any formula which 
approximates what the discriminatee would have earned absent 
the discrimination is acceptable if it is not unreasonable or arb
i-
trary under the circumstances.  
Am
-
Del
-
Co., Inc.
, 234 NLRB 
1040 (1978); 
Frank Mascali Construction
, 289 NLRB 1155 
(1988).  The courts and the Board have held that any doubts 
and uncertainties regarding the resolution of the backpay issue 
must be resolved in the favor of the discriminatee a
nd against 
the wrongdoing employer.  
United Aircraft Corp.
, 204 NLRB 
1068 (1973).  Once this has been established, the employer 
must then demonstrate facts that would mitigate the claimed 
backpay liability.  The employer must, by a preponderance of 
the evi
dence, establish and clarify any such uncertainties.  
Metcalf Excavating
, 282 NLRB 92 (1986).
 
The backpay period terminates or is tolled by a valid offer of 
reinstatement to a substantially equivalent position by the e
m-
ployer to the discriminatee.  
Thalbo 
Corp.
, 323 NLRB 630 

o-
cal and unconditioned in order to toll backpay and satisfy the 

Holo
-
Krome Co.
, 302 NLRB 
452, 559 (1991).
 
Finally, the employer in a backpay pr
oceeding may not reli
t-
igate matters decided in the underlying unfair labor practice 
case.  
Schorr Stern Food Corp.
, 248 NLRB 292 (1980).
 
As previously noted herein, the Board has enunciated certain 
somewhat altered requirements in the form of burdens of pr
oof 
on the General Counsel in the case of discriminatees who also 
were salts in a union organizing campaign.  I have carefully 
considered the testimony of the witnesses herein and, in my 
view in agreement with the Acting General Counsel, all test
i-
fied cred
ibly; in fact, the individual testimony was in the main 
unrebutted.
 
Also previously noted, the instant compliance specification 
                                        
                  
 
22
 
If Breen were deemed a salt, the Acting General Counsel would 
have to show that he intended to stay employed with the Respondent 
for the backpay period alleged in the specification.  The Acting General 
Counsel 
did not call him as her witness.   However, I note that Breen 
testified without contradiction that he would have stayed with the R
e-

provide for the support of five children.
 
is not in question, that is to say that its methodology, accuracy, 
or conclusions have not been contested and, in fact, have bee
n 
stipulated and agreed to by the parties with my approval.  The 
only remaining issues were those previously stated herein r
e-

show that the backpay period for the three salts reasonably and 
prope
rly ended on April 12, 2011, when they would have been 
laid off the Glenside job.  In that regard, I would find and co
n-
clude that the Acting General Counsel has met her burden and 
that the Respondent did not demonstrate any factors (or legal 
authority) tha
t would mitigate or in this case negate the claimed 
backpay liability to the three salts.
 
Contrary to the Respondent and in complete agreement with 
the Acting General Counsel, considering the circumstances 
both personal and existentially of the three salts
, it is hard to 
imagine the three intending not to work for Lederach for as 
long as they could.  First, it is clear that at the relevant time, 
jobs were hard to come by in the area, and all three salts were 
fairly far down on the out
-
of
-
work list and faced
 
possibly 
months of continued unemployment unless they applied for and 
were hired by Lederach, a nonunion contractor.  Rocus had one 
child and Troxel and Wallace had two children to support; and 
each man was unemployed at the time.  Then, too, the Lederach
 
jobs promised prevailing wages and, according to each salt, Jim 
Lederach or his foremen, or both, said there was plenty of work 
for each and that the Company liked their work.  I found each 
of the salts eminently credible and, as pointed out by the Acting
 
General Counsel, their testimony was unrebutted.  Furthermore, 
as again pointed out by the Acting General Counsel, the R
e-
spondent did not call any witnesses to counter the three me
m-

23
 
I note also that the three salts testified that there wa
s work in 
the offing for them at the Glenside project.  So the Glenside 
layoff time frame seems reasonable as the end of the backpay 
period.
 

the 2011 Salting Agreement, especially in paragraph 8, e
sta
b-

Lederach and found it unpersuasive.
 

the agreement in its complete discretion, and that the salt agrees 
that the Union will dete
rmine whether the organizing campaign 
is effective and should continue, and that upon notice to him of 
the cancellation of the campaign, the salt is required to sever 
his employment with the employer or face certain charges for 
violation of the IBEW consti
tution.
 
Paragraph 8, as I read and interpret it, does not speak to the 
issue at hand, that is whether under the criteria of 
Oil Capitol
, 
the backpay period for salts is reasonable and supportable.  This 

timony, seems 
to be designed and intended to give the Union control over the 

speak directly or indirectly to the 
Oil Capitol
 
criteria.
 
                                        
                  
 
23
 
I will note th
at James Lederach was in the hearing room, and I o
b-
served counsel for the Respondent consulting with him during the 
course of the hearing.  Lederach was not called as a witness by the 
Respondent.
 
  
 
 
 
 
LEDERACH ELECTRIC
,
 
INC
.
 
 
 
 
 
625
 
 
 
 

ony, 

agreements but also his instructions that he provides in the 

Clark placed no limits on how long they could work at Lede
r-
ach 

ending or completion, and that Lederach would essentia
l
ly 
make these decisions.
 
Therefore, as I understood the credible testimony the salts 
were free to work at Lederach irrespective of the accomplis
h-


t-
ing Agreement.  The three salts each and in their own way 
clearly indicated that they had no intention of leaving Lederach 
and would
 
have remained employed there as long as possible.  
In this case, as long as possible was the Glenside job as alleged 
in the specification.
 
On balance, on this record, I would find and conclude that 
the backpay period alleged in the specification for Walla
ce, 
Troxel, and Rocus is reasonable and appropriate.  I would re
c-
ommend that the amounts contained in the specification be 
awarded to them.
 
Turning to Breen, I would note that as I heard the credible 
testimony from the only witness who could speak with som
e 
authority about the IBEW salting program in general and Local 


Clark

all IBEW members who desire to 
apply for work at nonunion employers must first and foremost 
sign a salting agreement and participate in the salting orient
a-
tion proces
s which includes a video presentation and some 
supplemental instructions from the responsible union official.
 
Breen credibly testified about his hearing about possibly 

nothing to do with that.  Bree
n said that he applied on his own 
and did not inform his own local until he had been employed, 
but not for purposes of organizing the Company, but to remove 
his name from the out
-
of
-
work list.  Clearly, Breen did not sign 
a salting agreement with Local 380
 
or his own local.  As I have 

Local 380 out
-
of
-
work list, least of all as a salt.
 
It seems at least on this record that an IBEW member cannot 
simply make himself a salt as the Respondent contends
 
was the 
case with Breen.  I am not persuaded that simply because Breen 
kept a journal of the jobs on which he worked, clearly was a 

z-
ing effort at Lederach, that he was a salt within the meaning 
of 
Oil Capitol
 
and other pertinent Board authorities.  In my view, 
the complete absence of any agreement between Breen and 
Local 380 regarding organizing the employees at Lederach 
militates against any finding that he was a salt.
 
Accordingly, I would find 
and conclude that the specification 
amounts allegedly owed to Breen are reasonable, and that since 
the Respondent has not offered persuasive evidence to mitigate 
the amount in question, I would recommend that Breen be 
awarded the specification amount.
 
[Rec
ommended Order omitted from publication.]
 
 
